Dixon, C. J.
Joseph Henderson, the plaintiff, who sues by his legally appointed guardian, Andrew Henderson, whilst in some particulars a person of extraordinary memory and possibly of sound judgment, is undoubtedly a person of very weak will and easily bent to the purposes of others, especially those who have acquired his confidence and regard. In some respects he seems to have the strength and ability of a man of sound sense, whilst in others he has all the weakness and puerility of a mere child. He may, perhaps, understand and appreciate the value of property, but it can hardly be said that he knows how to acquire it. His great weakness appears to be an almost total lack of determination or will, and of power to resist the commands or entreaties of others who have acquired an influence over him; and the question of fact in the case seems to be whether this is such as to amount to imbecility or to render him non compos mentis in transactions of the kind set out in the pleadings, so that a court of equity will interfere to rescind them if they appear, in any manner inequitable or unfair towards him. Mere weakness of understanding or the liability to be sometimes deceived and duped will not in general suffice for this purpose, but it must be such as to render the party in a legal sense non compos. It is the opinion of this court that the evidence is such as to sustain the conclusions of fact arrived at by the court below, and as to the principles of law involved they were so fully discussed in a recent case before this court, that it is unnecessary to do more than to refer to that opinion. Encking v. Simmons, 28 Wis.
By the Court. — Judgment affirmed.